Case 1:17-cv-07306-PKC-SMG Document 56 Filed 01/01/21 Page 1 of 2 PageID #: 377




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------x
 MARISA CACCAVELLI AND LEE PROPHET,                                    :
                                                                       :
                                     Plaintiffs,                       :
                                                                       :   REPORT &
          -against-                                                    :   RECOMMENDATION
                                                                       :   17-CV-7306 (PKC) (SMG)
 JETRO CASH AND CARRY ENTERPRISES, LLC,                                :
 et al.,                                                               :
                                                                       :
                                     Defendants.                       :
 ----------------------------------------------------------------------x
 STEVEN M. GOLD, U.S. Magistrate Judge:
         Plaintiffs in this action assert claims under the Fair Labor Standards Act. The parties

 have now reached a settlement, and have submitted a motion seeking approval of their

 agreement. Dkt. 48. United States District Judge Chen has referred the motion to me for Report

 and Recommendation. Order dated December 18, 2020.

         After reviewing the parties’ agreement, I issued an Order directing the parties to

 reconsider the breadth of the release contained in the agreement and a provision that barred

 plaintiffs from seeking employment with any of the defendants in the future. Order dated

 December 17, 2020. In response, the parties have submitted an amended agreement with a more

 limited release provision and without any restriction on applying for employment. Dkt. 55.

         Having done so, I find that "the agreement reflects a reasonable compromise of disputed

 issues [rather] than a mere waiver of statutory rights brought about by an employer's

 overreaching." Le v. SITA Information Networking Computing, USA, Inc., 2008 WL 724155

 (E.D.N.Y. Mar. 13, 2008) (internal quotations and citation omitted). In making this finding, I

 have considered, among other things, the following: (1) the settlement amount provides plaintiffs

 with a recovery, net of attorney's fees, approximately as great or greater than the amount of
Case 1:17-cv-07306-PKC-SMG Document 56 Filed 01/01/21 Page 2 of 2 PageID #: 378




 overtime wages they claim are due, assuming the two-year limitations period for non-willful

 violations applies (see Mem. in Supp. at 4-5, Dkt. 49); (2) while the attorney's fees portion of the

 settlement is for an amount equal to substantially more than one-third of the total settlement

 amount, and while the lodestar presented by counsel is calculated based upon very generous

 hourly rates (see Hepworth Decl. at 2-3, Dkt. 50, the attorney’s fee portion of the settlement is

 for substantially less than counsel’s lodestar; and (3) that the settlement agreement does not

 impose a duty of confidentiality.

        For all these reasons, I respectfully recommend that the settlement agreement be

 approved. Any objections to the recommendations made in this Report must be made within

 fourteen days after filing of this Report and Recommendation and, in any event, on or before

 January 15, 2021. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Failure to file timely

 objections may waive the right to appeal the District Court’s order. See Small v. Sec’y of Health

 & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (discussing waiver under the former ten-day

 limit). Plaintiff shall forthwith serve copies of this Report and Recommendation upon the

 defaulting defendant at its last known address and file proof of service with the Court.



                                                       Steven M. Gold
                                                       United States Magistrate Judge
 Brooklyn, New York
 January 1, 2021

 U:\Cohetero R&R 16cv4420 FINAL.docx




                                                  2
